UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* AMERICAN SURGICAL HOLDINGS, INC. (Name of Issuer) Common Stock, par value $.001 (Title of Class of Securities) (CUSIP Number) December 31, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ¨ Rule 13d-1(c) x Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 SCHEDULE 13G CUSIP No. 030115208 1NAMES OF REPORTING PERSONS Jose J. Chapa, Jr. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) □ (b) □ 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. 5SOLE VOTING POWER NUMBER OF949,381 SHARES6SHARED VOTING POWER BENEFICIALLY OWNED BY0 EACH 7SOLE DISPOSITIVE POWER REPORTING PERSON949,381 WITH:8SHARED DISPOSITIVE POWER 0 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*□ 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 8.64%2 12TYPE OF REPORTING PERSON* 1 Represents (a) 935,683 shares of common stock held by Mr. Chapa; and (b) 13,698 shares issuable upon the exercise of options exercisable within 60 days. 2 Calculated on the basis of 10,972,075 shares of common stock outstanding on December 31, 2009. 2 Item 1(a).
